DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filled February 7, 2022 have been entered. Claims 1-19 are currently pending. Claims 1-4, 10-13, and 19 have been amended. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the claims have been amended resulting in a new ground of rejection which does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
The pervious prior art Close US 2013/0006208 A1 is now used to teach the known construction and features of a diaper/ absorbent article as the new prior art Perez US 2004/0143232 A1 uses any generic commercially available diaper that is modified post market.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-3, 5-12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Perez US 2004/0143232 A1 in view of Close et al. US 2013/0006208 A1 (hereafter referred to as Close) and in further view of Villarreal US 2016/0346137 A1.

With regards to claim 1, Perez discloses a surgical infant diaper (abstract), comprising: a generic (or currently sold/ on the market) diaper that has been modified by cutting a hole (or aperture) in the front section for the penis to go through the diaper so the diaper can be used during and following circumcision (abstract figure 1, [0001-0002]). Perez fails to provide any other information regarding the general construction of the diaper. 
Close teaches a diaper that also creates isolated sections to isolate the penis from the rest of genital area there by being in the same field of endeavor as Perez. Close teaches diapers in general are formed from a flexible body comprising an interior layer (surface layer, [0025]) and an exterior layer (22, [0024]); wherein the flexible body further comprises a front portion (or anterior 30, [0028]), a rear portion (or posterior 40, [0028]), and a central portion there between (the diaper has an hour glass shape thereby having a centralized portion where the anterior and posterior flaps meet, [0028]); wherein the flexible body is selectively movable between an open position and a closed position ([0027 which discloses the open and closed shapes), wherein the closed position, an upper opening and a pair of leg openings are defined thereby ([0027] which further defines the leg opening  and upper opening for the waist).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have used a diaper with the following features such as a waist and leg openings and an open and closed position as taught by Close as the generic Diaper in Perez since this diaper is more commonly used for infants vs a pull-up style since Perez is modifying a generic (or currently sold/ on the market) diaper.
Perez and Close fail to specify the aperture extents through all layers of the diaper (though this is understood based on figure 1). 	
Villarreal teaches an absorbent pad can be used for absorbing urine (abstract) thereby being in the same field of endeavor as Perez and Close. Villarreal teaches there is hole or aperture through all three layers of the pad which may be formed from materials similar to diapers (Fig 1A and [0019-0022]). The penis is inserted into the hole and the pad is used to collect the discharged urine ([0064]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have ensured the aperture of Perez and Close extended through all layers as taught by Villarreal in order to isolate the penis from the genial area.

With regards to claim 10, Perez discloses a surgical infant diaper (abstract), comprising: a generic (or currently sold/ on the market) diaper that has been modified by cutting a hole (or aperture) in the front section for the penis to go through the diaper so the diaper can be used during and following circumcision (abstract figure 1, [0001-0002]). Perez fails to provide any other information regarding the general construction of the diaper
Close teaches a diaper that also creates isolated sections to isolate the penis from the rest of genital area there by being in the same field of endeavor as Perez. Close teaches diapers in general have a flexible body comprising an interior layer (surface layer, [0025]) and an exterior layer (22, [0024]); wherein the flexible body further comprises a front portion (or anterior 30, [0028]), a rear portion (or posterior 40, [0028]), and a central portion therebetween wherein the central portion comprises a width less than that of each of the front portion and the rear portion (the diaper has an hour glass shape thereby having a centralized portion where the anterior and posterior flaps meet, [0028]); wherein the flexible body is selectively movable between an open position and a closed position ([0027 which discloses the open and closed shapes), wherein the closed position, an upper opening and a pair of leg openings are defined thereby ([0027] which further defines the leg opening  and upper opening for the waist).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have used a diaper with the following features such as a waist and leg openings and an open and closed position as taught by Close as the generic Diaper in Perez since this diaper is more commonly used for infants vs a pull-up style since Perez is modifying a generic (or currently sold/ on the market) diaper.
Perez and Close fail to specify the aperture extents through all layers of the diaper (though this is understood based on figure 1). 	
Villarreal teaches an absorbent pad can be used for absorbing urine (abstract) thereby being in the same field of endeavor as Perez as evidenced by Close. Villarreal teaches there is hole or aperture through all three layers of the pad which may be formed from materials similar to diapers (Fig 1A and [0019-0022]). The penis is inserted into the hole and the pad is used to collect the discharged urine ([0064]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have ensured the aperture of Perez extended through all layers as taught by Villarreal in order to isolate the penis from the genial area.


With regards to claim 2 and 11, Perez discloses a surgical infant diaper (abstract), comprising: a generic (or currently sold/ on the market) diaper that has been modified by cutting a hole (or aperture) in the front section for the penis to go through the diaper so the diaper can be used during and following circumcision with the penis being exposed (abstract figure 1, [0001-0002]). Perez fails to provide any other information regarding the general construction of the diaper. 
Close teaches a diaper that also creates isolated sections to isolate the penis from the rest of genital area there by being in the same field of endeavor as Perez. Close  teaches an absorbent layer (24) disposed between the interior layer and the exterior layer ([0025] in particular lines 1-13 which disclose the inner layer may have layers such as “top” wicking layer and an absorbent layer below).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to have used a diaper with absorbent layer between and interior layer and external layer as taught by Close as the generic Diaper in Perez since this would provide improved wetness protection by adding an absorbent layer. 
Perez and Close fails to specify the aperture extents through all layers of the diaper to include the absorbent layer (though this is understood based on figure 1). 	
Villarreal teaches an absorbent pad can be used for absorbing urine (abstract) thereby being in the same field of endeavor as Perez and Close. Villarreal teaches there is hole or aperture through all three layers of the pad which may be formed from materials similar to diapers (Fig 1A and [0019-0022]). The penis is inserted into the hole and the pad is used to collect the discharged urine ([0064]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have ensured the aperture of Perez extended through all layers as taught by Villarreal in order to isolate the penis from the genial area.

With regards to claim 3 and 12, Perez discloses a surgical infant diaper (abstract), comprising: a generic (or currently sold/ on the market) diaper that has been modified by creating a hole (or aperture) in the front section for the penis to go through the diaper so the diaper can be used during and following circumcision (abstract figure 1, [0001-0002]). Perez fails to provide any other information regarding the general construction of the diaper. 
Close teaches a diaper that also creates isolated sections to isolate the penis from the rest of genital area there by being in the same field of endeavor as Perez. Close  teaches an absorbent layer (24) disposed between the interior layer and the exterior layer ([0025] in particular lines 1-13 which disclose the inner layer may have layers such as “top” wicking layer and an absorbent layer below).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to have used a diaper with absorbent layer between and interior layer and external layer as taught by Close as the generic Diaper in Perez since this would provide improved wetness protection by adding an absorbent layer. 
Creating a hole (or aperture) which extends through all layers of the diaper (based on figure 1) in the diaper of Perez and Close would require cutting through all the diaper layers thereby creating a lip of exposed absorbent material that is flushed with the interior and exterior layer. While it is understood that creating a hole would expose the layers of Perez, Perez and Close do not specifically disclose the central aperture comprises a lip extending from the absorbent layer, such that the perimeter comprises a portion of the absorbent layer resting flush with the interior layer and the exterior layer

Villarreal teaches an absorbent pad can be used for absorbing urine (abstract) thereby being in the same field of endeavor as Perez and Close. Villarreal teaches there is hole or aperture through all three layers of the pad which may be formed from materials similar to diapers (Fig 1A and [0019-0022]). The holes may simply be cut and then the material layered creating a flushed effect [0021] or the inner and outer holes maybe sized differently so that the absorbent martial is sealed within the pad and not exposed [0030]. The penis is inserted into the hole and the pad is used to collect the discharged urine ([0064]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have ensured the aperture of Perez extended through all layers as taught by Villarreal in order to isolate the penis from the genial area.

 With regards to claim 4 and 13, Perez fails to disclose the central portion Page 2 of 10Attorney Docket No. TIMCAM.P00011PATENTcomprises a barrier extending transversely across the central portion , the barrier configured to prevent fluid absorbed into the flexible body from transferring between the front portion and the rear portion.
Close teaches a diaper that is able to separate the penis from the rest of the genital area there by being in same field of endeavor as Perez. Close teaches the central portion extending transversely across the central portion comprises a barrier (or flap 50) therethrough, the barrier configured to prevent fluid absorbed into the flexible body from transfer between the front portion and the rear portion ([0032] discloses the flap is in the central portion or middle of the diaper and [0035 lines 41-45 disclose the flap prevents fluid travel between the two sections).
It would have been obvious to one or ordinary skill in the art before the effective filing date to have added a barrier to prevent any fluid transfer between the front and rear sections as infant stool is well known very runny and liquid due to their liquid diet and such procedures are generally performed within the first few days of life.

With regards to claim 5 and 14, Perez discloses a surgical infant diaper (abstract), comprising: a generic (or currently sold/ on the market) diaper that has been modified by cutting a hole (or aperture) in the front section for the penis to go through the diaper so the diaper can be used during and following circumcision with the penis being exposed (abstract figure 1, [0001-0002]). Perez fails to provide any other information regarding the general construction of the diaper. 
Close teaches a diaper that also creates isolated sections to isolate the penis from the rest of genital area there by being in the same field of endeavor as Perez. Close teaches a perimeter of the pair of leg openings comprises an elastic material therein, such that the pair of leg openings are biased radially inwardly ([0038] lines 1-7 which discloses the leg openings are elasticized). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have used a diaper with the following features such elasticized leg openings as taught by Close in the generic Diaper in Perez since this provides improved fit and leak prevention around the legs.

With regards to claims 6 and 15, Perez and Close fails to disclose wherein the central aperture tapers inwardly from an upper side thereof towards the lower side thereof.  
Villarreal teaches an absorbent pad can be used for absorbing urine (abstract) thereby being in the same field of endeavor as Perez and Close. Villarreal teaches there is hole or aperture had can have many different shapes such as a triangle which would trapper inwardly from the upper sides [0021].
It would have been obvious to one of ordinary skill in the art before the effective filing date to have made the aperture of Perez any shape as taught by Villarreal in order to provide the best fit. Additionally, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) supports absent persuasive evidence that the particular configuration is significant changing the shape is a matter of choice which a person of ordinary skill in the art would have found obvious.


With regards to claim 7 and 16, Perez discloses a surgical infant diaper (abstract), comprising: a generic (or currently sold/ on the market) diaper that has been modified by cutting a hole (or aperture) in the front section for the penis to go through the diaper so the diaper can be used during and following circumcision with the penis being exposed (abstract figure 1, [0001-0002]). Perez fails to provide any other information regarding the general construction of the diaper. 
Close teaches a diaper that also creates isolated sections to isolate the penis from the rest of genital area there by being in the same field of endeavor as Perez. Close teaches the upper opening further comprises an elastic material therein, such that the upper opening is biased radially inwardly ([0038 lines 13-16 which disclose the waist maybe elasticized).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to have used a diaper with the following features such elasticized waist opening as taught by Close in the generic Diaper in Perez since this provides improved fit and leak prevention around the waist.

With regards to claim 8 and 17, Perez discloses a surgical infant diaper (abstract), comprising: a generic (or currently sold/ on the market) diaper that has been modified by cutting a hole (or aperture) in the front section for the penis to go through the diaper so the diaper can be used during and following circumcision with the penis being exposed (abstract figure 1, [0001-0002]). Perez fails to provide any other information regarding the general construction of the diaper. 
Close teaches a diaper that also creates isolated sections to isolate the penis from the rest of genital area there by being in the same field of endeavor as Perez. Close  teaches a pair of tabs (46A+B) extend from opposing ends of the rear portion, wherein the pair of tabs comprise fasteners thereon, the fasteners configured to removably secure to complementary fasteners (38A+B) disposed on an exterior surface of the front portion ([0026] which disclose the diaper fastening system).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to have used a diaper with the following features such an adjustable waist opening as taught by Close in the generic Diaper in Perez since this provides improved fit and leak prevention around the waist.

With regards to claim 9 and 18, Perez discloses a surgical infant diaper (abstract), comprising: a generic (or currently sold/ on the market) diaper that has been modified by cutting a hole (or aperture) in the front section for the penis to go through the diaper so the diaper can be used during and following circumcision with the penis being exposed (abstract figure 1, [0001-0002]). Perez fails to provide any other information regarding the general construction of the diaper. 
Close teaches a diaper that also creates isolated sections to isolate the penis from the rest of genital area there by being in the same field of endeavor as Perez. Close teaches the exterior layer comprises a fluid impermeable material ([0024]).
  It would have been obvious to one of ordinary skill in the art before the effective filing date to have used a diaper with the following features such an impermeable exterior layer as taught by Close in the generic Diaper in Perez since this provides improved leak prevention.


With regards to claim 19, Perez discloses a surgical infant diaper (abstract), comprising: a generic (or currently sold/ on the market) diaper that has been modified by cutting a hole (or aperture) in the front section for the penis to go through the diaper so the diaper can be used during and following circumcision (abstract figure 1, [0001-0002]). Perez fails to provide any other information regarding the general construction of the diaper. 
Close teaches a diaper that also creates isolated sections to isolate the penis from the rest of gential area there by being in the same field of endeavor as Perez. Close teaches diapers in general a flexible body comprising an interior layer (surface layer, [0025]) and an exterior layer (22, [0024]); wherein the flexible body further comprises a front portion (or anterior 30, [0028]), a rear portion (or posterior 40, [0028]), and a central portion therebetween wherein the central portion comprises a width less than that of each of the front portion and the rear portion (the diaper has an hour glass shape thereby having a centralized portion where the anterior and posterior flaps meet, [0028]); a pair of tabs (46A+B) extend from opposing ends of the rear portion ([0026] which disclose the diaper fastening system) wherein the flexible body is selectively movable between an open position and a closed position ([0027 which discloses the open and closed shapes), wherein the closed position, an upper opening and a pair of leg openings are defined thereby ([0027] which further defines the leg opening and upper opening for the waist); wherein an upper edge of each of the pair of tabs is flush with the upper opening (see figure 2 which shows the tabs starting the upper edge of the diaper).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have used a diaper with the following features such as a waist and leg openings and an open and closed position as taught by Close as the generic Diaper in Perez since this diaper is more commonly used for infants vs a pull-up style since Perez is modifying a generic (or currently sold/ on the market) diaper.
Perez and Close fail to specify the aperture extents through all layers of the diaper (though this is understood based on figure 1). 	
Villarreal teaches an absorbent pad can be used for absorbing urine (abstract) thereby being in the same field of endeavor as Perez as evidenced by Close. Villarreal teaches there is hole or aperture through all three layers of the pad which may be formed from materials similar to diapers (Fig 1A and [0019-0022]). The penis is inserted into the hole and the pad is used to collect the discharged urine ([0064]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have ensured the aperture of Perez extended through all layers as taught by Villarreal in order to isolate the penis from the genial area.


 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pickett US 1895343 teaches a surgical diaper with an opening for genital surgery.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLA E BURNETTE whose telephone number is (571)272-9574.  The examiner can normally be reached on M-S: 0830-1900 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 5712701775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GABRIELLA E BURNETTE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781